Title: From George Washington to William Greene, 10 November 1780
From: Washington, George
To: Greene, William


                        
                            Sir
                            Head Quarters Prackness Novembr 10th 1780
                        
                        From a collective view of the State of our Cloathing, I find we have not more, in the Public Magazines than
                            will be sufficient for one half of the Men inlisted for the War, or whose term of service will extend beyond the Winter—To
                            depend, any longer, upon the supply expected from Europe arriving in time to relieve the wants of the Troops, will be
                            leaving the matter upon too precarious a footing—I have therefore thought it a duty incumbent upon me, to give you this
                            information, that you may endeavour to procure and send forward the Articles most essential to the convenience and comfort
                            of the Men. I should have done it sooner, but I still flattered myself with an ample supply from abroad. The Articles most
                            wanted will be Blankets Waistcoats, Woolen Overhalls, and Stockings, The greater part of the men have Coats that may
                            enable them, with warm under Cloaths to rub thro’ the severity of Winter. I would recommend that the Cloth, with thread,
                            buttons &c., be sent to the Army in the piece; it may be made up there agreable to the wants of the Men and
                            quicker than at home, as there are Taylors sufficient in every Corps. 
                        The Returns with which you have lately been furnished, very accurately points out the number of Men intitled
                            to Cloathing from the public. A supply equal to half that number will be absolutely necessary, and as there is no probable
                            chance, for the reasons I have before mentioned, of obtaining it from the Continental Agents, I must entreat the exertions
                            of each State in behalf of its own Troops, as the only means of preventing a number of them from experiencg extreme
                            distress the ensuing Winter. I have the honor to be With great respect Your most Obedt humle servt
                        
                            Go: Washington
                        
                        
                            
                                Sent also to Messrs Hancock, Trumbull, Clinton, Livingston, Reed and Weare.
                            
                        

                    